Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 3/2/21. Claims 1-2, 6, 8-17 are pending with claims 1, 6, 8 and 17 in independent form.

Allowable Subject Matter
Claims 1-2, 6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into independent claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, An RF tag antenna comprising: an insulation member; a first waveguide element provided on one side of the insulation member; a second waveguide element arranged so as to face the first waveguide element, the second waveguide element being provided on another side of the insulation member; a power feeding section having one end electrically connected to the second waveguide element; and a short circuit section having one end electrically connected to the first waveguide element and another end electrically connected to the second waveguide element, wherein the first waveguide element, the second waveguide element, the insulation member, the power feeding section, and the short circuit section constitute a planar inverted-F antenna or F antenna configured to receive radio waves transmitted from a reading device; a first insulating region and a second insulating region are defined within a region between the first waveguide element and the second waveguide element, the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH